--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
CONSULTING AGREEMENT



THIS AGREEMENT made as of April 1st, 2009.


BETWEEN


MINERA FARELLON LTDA. (the "Consultant")
Baldomero Lillo 3260
Vallenar, Huasco
III Region, Chile
 
Email: kevinmitchell@entelchile.net


AND


MINERA POLYMET LTDA. (the "Client")
Claudio Arrau 3277
Vallenar, huasco
III Region, Chile


Email: polymetltda@gmail.com


WHEREAS:


 
A.
The Client is in the business of resource exploration and development.



 
B.
The Consultant and its personnel have certain knowledge and expertise in the
area of the Client’s business.



 
C.
The Client and the Consultant have agreed that the personnel of the Consultant
are available to provide consulting services to the Client as independent
contractors and not as employees, from time to time as required by the Client
and on the terms and conditions below.



In consideration of the foregoing and of the following mutual promises, the
parties agree as follows:


 
1.
Engagement

 
The Consultant will provide consulting services to the Client In accordance with
the terms and conditions of this Agreement (the "Services").

 
1

--------------------------------------------------------------------------------

 

 
2.
Term

 
The term of this Agreement will be from the date stated above until and
including December 31, 2009, unless terminated according to any of the
provisions listed in section 3.  The parties may extend the term of this
agreement by written agreement at least 60 days prior to the termination date of
this agreement.


 
3.
Termination

 
 
(a)
The parties may terminate this agreement at any time by mutual consent.



 
(b)
The Client may terminate this agreement immediately if the Consultant  (or any
of its personnel) fails to:



 
(i)
abide by all policies of the Client, which the Client has delivered to the
Consultant in writing;



 
(ii)
comply with Client’s reasonable instructions, where written notification of
failure to comply with instructions has been given to the Consultant and the
failure is not remedied by the Consultant (or its personnel) within a reasonable
period of time after receiving written notice of the failure, or



 
(iii)
abide by all government policies, instruments, regulations, laws and legislation
applicable to its business including, but not limited to, health and safety,
labour, environmental, natural resource, mining and securities laws.



 
4.
Compensation And Reimbursement



 
(a)
The Client will pay the Consultant for the Services according to the rates
listed in Schedule B (the “Fees”). Any Fees not listed in Schedule B will be
approved on a project by project basis.



 
(b)
The Client will have the option of supplying the equipment or accommodation set
out in Schedule B and the Client will not be charged any Fees in respect of
equipment or accommodation which may be supplied by the Client.



 
(c)
The Consultant will submit invoices to the Client for the Fees from time to time
and the Client will pay the balance within 30 days of such invoices being
submitted.  The Client will notify the Consultant within 21 days if the Client
disputes any invoice.



 
(d)
The Client will reimburse the Consultant for any approved, out-of-pocket
expenses that the Consultant incurs on behalf of the Client.


 
2

--------------------------------------------------------------------------------

 

 
(e)
All fees and payments included in this agreement will be in Chilean Pesos.



 
5.
The Services



 
(a)
During the term of this Agreement, the Consultant agrees to provide the Services
to the Client, including providing the employees and/or contractors set out in
Schedule A to perform the Services when required by the Client.



 
(b)
The Consultant will ensure that all Services are provided by the employees
and/or contractors as specified in Schedule A and, in particular, that Kevin
Mitchell will devote his time and attention to providing the Services as is
necessary for the business and affairs of the Client and as set out in Schedule
A. The Consultant will use only the employees and/or contractors specified in
Schedule A for the Services and will notify the Client of any change in
personnel.



 
(c)
The Consultant will provide its services and the services of Kevin Mitchell
exclusively to the Client unless the Client consents in writing to their
providing their services to another.



 
6.
Covenants of the Consultant



 
(a)
The Consultant will faithfully serve and use its best efforts to promote the
interests of the Client and will not use any information it may acquire with
respect to the business and affairs of the Client or its affiliates for its own
purposes or for any purposes other than those of the Client or its affiliates.



 
(b)
The Consultant will not disclose to anyone any confidential information with
respect to the business or affairs of the Client except as may be necessary or
desirable to further the business interests of the Client. This obligation
survives the expiry or termination of this Agreement.  “Confidential
Information” includes all data and information that ought to be considered
confidential from its nature and includes information that may originate from
the Consultant, the Client or a third party, whether or not in written form or
designated as confidential.  Confidential Information includes, without
limitation, information relating to the current or proposed business plans of
the Client, financial information, geological information, real estate
information, and personnel information.  Confidential Information does not
include information that is available to the public or in the public domain
(meaning readily accessible to the public in written publications without breach
of this or similar agreements) at the time of disclosure or use, without breach
of this Agreement.  Confidential Information also does not include information
which is required to be disclosed by any law, regulation, governmental authority
or court, provided that before disclosure is made, notice of the requirement is
provided to the Client.


 
3

--------------------------------------------------------------------------------

 


 
(c)
The Consultant agrees that all Confidential Information in the possession of the
Consultant or any of its personnel is the property of the Client, and that all
such Confidential information and all copies in any medium will, whenever
requested by the Client, be surrendered to the Client or destroyed by the
Consultant.



 
(d)
The Consultant agrees to act in accordance with any policy of the Client, which
the Consultant acknowledges having received, with all reasonable instructions
relating to the Services by the senior officers or board of directors of the
Client, and with all government policies, instruments, regulations and laws
applicable to the Client and its business.



 
(e)
The Consultant agrees that project generation services will be for the Client
exclusively and the Consultant will not offer any property or project to any
other person or entity unless the Client consents in writing.



 
7.
Covenants of the Client

 
The Client will abide by all legislation applicable to its business, including
but not limited to health and safety, labour, environmental, and natural
resource laws.


 
8.
Disclosure Consent

 
The Consultant acknowledges and consents to the disclosure of the personal
information of its personnel providing the Services by the Client as required by
law, and confirms that it has advised the personnel of such potential disclosure
and has obtained their consent to such disclosure.


 
9.
Applicable Law

 
This Agreement will be construed, interpreted and enforced in accordance with,
and the respective rights and obligations of the parties will be governed by,
the laws of the Chile, and each party irrevocably and unconditionally submits to
the non-exclusive jurisdiction of the courts of Chile.


 
10.
Execution

 
The parties may execute this Agreement in counterparts and deliver them and any
notices under it to each by fax or email, with the same effect as if both
parties had signed and delivered the same document; and all counterparts, when
executed and delivered, constitute one original document.

 
4

--------------------------------------------------------------------------------

 

 
11.
Time Is Of The Essence

 
 
Time is of the essence of this Agreement.



 
12.
Notice

 
All notices required under this Agreement will be in writing, and sent by fax or
email or hand delivery.  A notice sent by fax or email will be deemed to have
been received on the business day after it is sent.  A notice sent by hand
delivery will be deemed to have been received on the date of actual delivery to
the applicable address, either to the individual named or to an individual with
apparent authority to accept deliveries.  Notices of change of address will also
be governed by this section.  The address for service of the respective parties
is as shown on page 1.


 
13.
Miscellaneous



 
(a)
This Agreement may only be amended or modified in writing signed by signing
authorities of both the Client and the Consultant.



 
(b)
This Agreement constitutes the entire agreement between the parties.



 
(c)
Each provision of this agreement constitutes a separate and distinct covenant
and can be severable from all other such separate and distinct covenants
contained in this agreement. Any provision of this agreement which is prohibited
or unenforceable in any jurisdiction will be ineffective to the extent of such
prohibition or unenforceability and will be severed from the balance of this
agreement, all without affecting the remaining provisions of this agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction



As evidence of their agreement to the foregoing terms and conditions, the
parties hereto have executed this Agreement as of the day written above by the
hands of their duly authorized officers.
 
 
MINERA POLYMET LTDA.



         
Per /s/ Kevin Mitchell
   
 
 
Kevin Mitchell
   
 
 


 
MINERA FARELLON LTDA.




         
Per /s/ Kevin Mitchell
   
 
 
Kevin Mitchell
   
 
 


 
Kevin Mitchell personally agrees to provide his services exclusively to Client,
whether through Consultant or otherwise, as described in the foregoing
agreement.
 

         
Per /s/ Kevin Mitchell
   
 
 
Kevin Mitchell
   
 
 




 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE A – SERVICES


Kevin Mitchell
Project Generation, Logistics and Administration
As required
Amelia Mansur
Administration, Logistics
As required
Javier Cortes
Accounting
As required
Labour
Miscellaneous Casual Labour
As required
Furnished Field House & Office
Rent, Utilities, Phone/Internet/Cable, Housekeeping
 
Core Yard
Rent, Utilities
 
Ford Ranger 4x4 Truck - Grey
Rental, Registration, Licensing, Insurance, maintenance
 





SCHEDULE B – PROFESSIONAL AND OTHER FEES


Service Item
Unit Description
Cost per Unit
Professional Fees
   
Project Generation and admin
per month
$1.800.000
Other Fees
   
Field House & Office
per month
$550.000
Ford Ranger 4x4 Truck – Grey
per month
$550.000
Ford Ranger 4x4 Truck – Grey
per month
$550.000

 
 
 
6

